Title: Benjamin Smith Barton to Thomas Jefferson, 16 October 1810
From: Barton, Benjamin Smith
To: Jefferson, Thomas


          
            Dear Sir,
            Oct. 16. 1810.
          
            I have received your kind letter, with the seeds & Mr Vater’s book. I beg you to accept of my thanks for your attention. Mr Vater, I find, has made very free use of my publication on the American languages, but not, indeed, without acknowledgment, in several instances. I have not time at present, to study his book. I think, Sir, we should not be too liberal in sending our collections of vocabularies abroad: I mean, before we shall have published them in America.
            In regard to Mr Lewis’s papers papers, I assure you, and I beg you, Sir, to assure his freinds, that they shall be taken good care of; that it is my sincere wish to turn them, as much as I can, to his honour & reputation; and that they shall ultimately be deposited, in good order, in the hands of General Clark, or those of Mr Conrad, the publisher. During the Governor’s last visit to Philadelphia, there was some difference between him & me; originating wholly in the illiberal and jealous conduct of some of my enemies here, who laboured, not without some effect, to excite some uneasiness in his mind, as to my friendship for him.—I cherish, with respect, the memory of your friend; and believe me, Sir, the manner in which you speak of him, in your letter, will act not feebly in making me careful of his fame. His fate was, indeed, melancholy and unhappy: but similar has sometimes been the fate of the best and the wisest of men.
          I have now, Sir, to make a request of you, which the granting of which would most essentially serve me.   In a letter which I wrote to Mr Randolph, some weeks since, I informed him, that I was busily employed in printing my inquiries concern’g the plants of our country, and especially, indeed, concern’g the plants of Virginia. A portion, not inconsiderable, of my labours, will appear before the public early in the spring. My references are numerous to authors, for synonimia, &c.  I find the work of Persoon Persoon very valuable, and have now in my possession a copy of it, belonging to the Revd Mr Muhlenberg, of Lancaster: but as this gentleman is also engaged assiduously in botanical inquiries, I have given him a promise, that the work shall be returned to him Early in November, next. I know of no other copy in the country, that at Monticello excepted. If you can lend me your copy, I pledge my honour to return it to you, in good order, early in April next; and probably much earlier: for I have written to y Europe for the work, and am not without hopes of receiving it, as my own, before the setting in of the winter—should you be able to share the work, it might be sent by some of the young men who will leave your vicinity for the lectures: or in any other way you please. Be assured of my utmost attention to the works books.
           Permit me to request you to present my respects to Mr & Mrs Randolph & family, and be assured of the sincere & high regard with which I am,
          
            Dear Sir, Your obliged friend, &c.,
            
 B. S. Barton.
          
        